United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2315
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                     Shasta Elk

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                        for the District of North Dakota
                                 ____________

                            Submitted: March 18, 2022
                              Filed: April 29, 2022
                                 [Unpublished]
                                 ____________

Before GRASZ, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In 2018 Shasta Elk was sentenced to three months of imprisonment and three
years of supervised release for child neglect in Indian Country. See 18 U.S.C.
§ 1153. After Elk violated the conditions of her initial supervised release, she was
sentenced to six months of imprisonment and two additional years of supervised
release. Elk violated the conditions of her second supervised release and the district
court1 sentenced her to fifteen months of imprisonment with no supervised release,
varying upward from the recommended United States Sentencing Guidelines
Manual range of four to ten months of imprisonment. Elk appeals, arguing the
fifteen-month sentence is substantively unreasonable. We affirm.

       We “review the imposition of sentences, whether inside or outside the
Guidelines range, [under] ‘a deferential abuse-of-discretion standard.’” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quoting United
States v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008)). “A district court abuses its
discretion when it (1) ‘fails to consider a relevant factor that should have received
significant weight’; (2) ‘gives significant weight to an improper or irrelevant factor’;
or (3) ‘considers only the appropriate factors but in weighing those factors commits
a clear error of judgment.’” Id. (quoting United States v. Kane, 552 F.3d 748, 752
(8th Cir. 2009)). “However, ‘it will be the unusual case when we reverse a district
court sentence—whether within, above, or below the applicable Guidelines range—
as substantively unreasonable.’” United States v. Brown, 992 F.3d 665, 673 (8th
Cir. 2021) (quoting Feemster, 572 F.3d at 464).

       After reviewing the record and the parties’ arguments, we detect no cause to
reverse. The district court considered mitigating factors relevant to Elk’s sentencing
and found them to be substantially outweighed by numerous aggravating factors.
See 18 U.S.C. § 3553(a). Elk argues the district court failed to consider her history
in halfway houses, which she contends demonstrates her ability to obey the law.
However, the district court considered Elk’s history in halfway houses and found
those experiences to be an aggravating rather than mitigating factor. In particular,
the district court expressed concern over Elk’s refusal to “take advantage” of the
treatment opportunities offered at the halfway houses. There is no basis to conclude
the district court abused its discretion in its weighing of these factors. See United
States v. Harrell, 982 F.3d 1137, 1141 (8th Cir. 2020) (finding that where the district


      1
        The Honorable Daniel M. Traynor, United States District Judge for the
District of North Dakota.
                                    -2-
court weighs mitigating factors differently than the defendant, it does not constitute
abuse of discretion). Accordingly, we affirm the judgment of the district court.
                       ______________________________




                                         -3-